Case 1:18-cv-05680-LDH-SJB Document 47 Filed 07/03/19 Page 1 of 2 PageID #: 423

KAPLAN HECKER & FINK LLP                                                               350 Fifth Avenue
                                                                                              Suite 7110
                                                                                    New York, NY 10118
Direct Dial: 212-763-0884                                                               (212) 763-0883
Direct Email: rkaplan@kaplanhecker.com                                            www.kaplanhecker.com

                                                                                           July 3, 2019
 By CM/ECF

 The Chambers of the Honorable Judge LaShann DeArcy Hall
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re: Elliott v. Donegan, et al., No. 1:18-civ-05680-LDH-SJB

 Dear Judge DeArcy Hall,

         Ms. Donegan has no objection to the filing of Mr. Elliott’s sur-reply brief, which advances
 several objections—all meritless—to treating him as a limited purpose public figure.

         First, Ms. Donegan did not waive this argument. She twice raised it in her pre-motion letters
 and reiterated it in her opening brief—at which point Mr. Elliott had never substantively disputed
 the point, including at the Court’s March 1, 2019 pre-motion conference, and had pleaded his case
 with express reference to the actual malice standard. Mr. Elliott was on notice of our position and
 has now submitted extensive briefing on the issue. The Court should decide it on the merits.

        Second, Mr. Elliott’s threshold arguments are incorrect. Courts frequently take judicial
 notice of relevant materials at the pleading stage while assessing public figure status. See Reply
 Br. (ECF 45) at 2 n.2; see also Turner v. Wells, 879 F.3d 1254, 1272 n.5 (11th Cir. 2018);
 AdvanFort Co. v. Int’l Registries, Inc., No. 15 Civ. 220, 2015 WL 2238076, at *10 (E.D. Va. May
 12, 2015); Biro v. Condé Nast, 963 F. Supp. 2d 255, 271 n.9 (S.D.N.Y. 2013); Condit v. Dunne,
 317 F. Supp. 2d 344, 358 (S.D.N.Y. 2004). They also do so in assessing affirmative defenses. See
 Sewell v. Bernardin, 795 F.3d 337, 339 (2d Cir. 2015); Conopco, Inc. v. Roll Int’l & Paramount
 Farms, Inc., 231 F.3d 82, 86 (2d Cir. 2000).

         But there is a reason why courts in this jurisdiction do not refer to “affirmative defenses”
 when dismissing for failure to allege actual malice: this is not an affirmative defense, on which
 Ms. Donegan bears the burden of proof, but rather a constitutionally-required element of Mr.
 Elliott’s defamation claim. See Snead v. Redland Aggregates Ltd., 998 F.2d 1325, 1329 n.5 (5th
 Cir. 1993) (“The First Amendment imposes on libel plaintiffs the burden of proving that the
 defendant’s conduct satisfies a certain standard of fault; it does not create an affirmative defense
 that must be pled.”); Rodney A. Smolla, 1 Law of Defamation § 3:24 (2d ed. 2019) (“Although the
 rules emanating from [New York Times v. Sullivan] are popularly described as constitutional
 ‘privileges,’ the term privilege is actually a misnomer, for proof of actual malice in public plaintiff
 cases . . . is now actually part of the plaintiff’s prima facie case.”). The sole authority on which
 Mr. Elliott relies—an outlier decision by Judge Leon in the District of Columbia—is unpersuasive
 and inconsistent with the analysis employed in dozens of E.D.N.Y. and S.D.N.Y. cases, including
Case 1:18-cv-05680-LDH-SJB Document 47 Filed 07/03/19 Page 2 of 2 PageID #: 424

 KAPLAN HECKER & FINK LLP                                                                            2



 Judge Oetken’s leading opinion in Biro, whose limited-purpose public figure analysis relied
 heavily on judicial notice and nowhere hinted that actual malice must be raised as an affirmative
 defense. See 963 F. Supp. 2d at 271 n.9, affirmed by Biro v. Condé Nast, 622 F. App’x 67, 69 (2d
 Cir. 2015).

        Finally, Mr. Elliott asserts that his undeniable prominence in the literary world and media
 industry—and his extensive writings on the ethics of consent, the limits of sexual morality, and
 dynamics of sex, power and domination between men and women—had nothing to do with the
 public controversy that prompted Ms. Donegan to create the Spreadsheet (and prompted various
 women to contribute to it). In his view, the only conceivably relevant “public controversy”
 concerned “sexual harassment or assault against women.” Sur-Reply Br. (ECF 46-1) at 5.

          Even if that were the proper definition of the public controversy, Mr. Elliott still ranks as
 a limited-purpose public figure, for all the reasons given in Ms. Donegan’s reply brief. But Mr.
 Elliott defines the public controversy far too narrowly. “[I]t would be inappropriate to shrink all
 controversies to the specific statements of which a plaintiff complains. Defendants’ alleged
 defamatory statements here, as in other controversies, are a part of, and clearly related to, a much
 larger story.” Nat’l Life Ins. Co. v. Phillips Publ’g, Inc., 793 F. Supp. 627, 637 (D. Md. 1992). In
 this case, that larger story is the #MeToo story, from which Mr. Elliott’s writings cannot sensibly
 be extricated. See Jankovic v. Int’l Crisis Grp., 822 F.3d 576, 586 (D.C. Cir. 2016) (“When
 defining the relevant controversy, a court may find that there are multiple potential controversies,
 and it is often true that ‘a narrow controversy may be a phase of another, broader one.’ . . . Indeed,
 courts often define the public controversy in expansive terms.” (citations omitted)). Obviously,
 this is not to say that Mr. Elliott has lost legal protections against defamatory statements by
 revealing his own sexual desires; it is to say that his extensive, deliberate, profitable, and highly
 public writings about sex, consent, morality, and power have resulted in a “role in the controversy”
 that is much “more than trivial or tangential.” Biro, 963 F. Supp. 2d at 275 (quoting Underwager
 v. Salter, 22 F.3d 730, 734 (7th Cir.1994)); see also 1 Sack on Defamation ¶ 5:3.4 at 5–29 (5th ed.
 2017) (“[T]he statement need be no more than generally related to the dispute to qualify for
 protection.”).

        The arguments set forth in Mr. Elliott’s sur-reply brief should therefore be rejected.


                                                       Respectfully Submitted,



                                                       Roberta A. Kaplan, Esq.
                                                       Kaplan Hecker & Fink LLP

                                                       Counsel for Defendant Moira Donegan
